Title: From George Washington to the United States Senate and House of Representatives, 16 March 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] March 16th 1790.
Gentlemen of the Senate and House of Representatives.

I have directed my Secretary to lay before you the copy of an act and the form of ratification, of certain articles of amendment to the Constitution of the United States, by the Legislature of the State of Pennsylvania; together with the copy of a letter which accompanied the said act, from the Speaker of the House of Assembly of Pennsylvania to the the President of the United States.
The originals of the above will be lodged in the Office of the Secretary of State.

Go: Washington

